Citation Nr: 1419524	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-23 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral eye disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1947 to November 1951.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision.  In January 2012, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  In May 2012, the Board issued a decision that reopened and denied the appealed claim of entitlement to service connection for a bilateral eye disorder.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the January 2012 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.  

The portion of the Board's May 2012 decision that denied entitlement to service connection for a bilateral eye disorder was vacated by Board decision dated in March 2014; the remainder of the May 2012 decision was not disturbed.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The evidence demonstrates that the Veteran sustained a right corneal scar in active service as a result of combat without significant visual disabling sequelae, bilaterally.


CONCLUSION OF LAW

A bilateral eye disorder was not incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters from the RO dated in May 2006 and July 2007.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353 -23,356 (Apr. 30, 2008).

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the correspondence.  The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records and medical opinions, the Veteran's statements in support of his claim, and testimony from the Veteran and his spouse.  The Board finds that further attempts to obtain additional evidence would be futile.

As noted above, the Veteran testified at a Board hearing in January 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013).  Here, during the hearing, the VLJ elicited testimony to support the Veteran's claim and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Service Connection Claim
Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  VA regulations provide that congenital or developmental defects, such as refractive error of the eye, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c); but see VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin if the defect was subject to a superimposed disease or injury).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).

Pertinent case law provides, however, that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability, and that the veteran is required to meet the evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999). 

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2013).

In this case, service treatment records show that upon enlistment examination in November 1947 the Veteran's visual acuity was 20/30, right, and 20/30, left.  Records also show he received a shell fragment wound to the buttocks and was awarded the Combat Infantryman Badge and that he was hospitalized for epidemic hemorrhagic fever.  His November 1951 separation examination revealed a normal clinical evaluation of the eye and noted distant visual acuity of 20/30, right, and 20/40, left.  It was also noted that color vision was defective.

VA examination in June 1952 revealed the eyes were normal.  Distant vision was 20/30, right, and 20/30, left.  An October 1952 report noted the Veteran stated his eyes were bad and, in essence, that his vision had worsened during service.  He reported he had worn glasses for the past five months.  Visual acuity was 20/40, right, and 20/30, left, corrected to 20/20, bilaterally, with glasses.  The examiner noted the eyes were normal and provided a diagnosis of hyperopia. 

An October 1983 private medical statement noted the Veteran had a small scar to the right cornea.  It was the physician's opinion that it was probably caused by a foreign body he got while in military service. 

In correspondence dated in May 2006 the Veteran requested entitlement to service connection for a bilateral eye disorder.  He asserted he had a right eye injury in service due to a piece of shrapnel or phosphorus. 

VA treatment records dated in December 2003 included diagnoses of early, mild atrophic age-related macular degeneration; bilateral pseudophakia; and bilateral presbyopia.  A January 2005 report noted diagnoses of stable bilateral macula drusen, bilateral pseudophakia, and bilateral presbyopia.  A January 2007 report provided similar diagnoses and noted a right cornea scar with no visual effect.  Subsequent treatment records provided similar diagnoses without additional opinion as to etiology. 

VA examination in December 2007 revealed corrected visual acuity of 20/60, right, 20/50, left.  The examiner noted the claims file was reviewed and provided diagnoses including faint corneal scar to the right eye from a phosphorus burn which did not appear to be of visual significance and which was found to have resulted in no significant visual disabling sequelae, bilaterally.  Diagnoses of bilateral pseudophakia and bilateral macular degeneration were also provided and it was noted that macular degeneration was more likely than not responsible for the Veteran's bilateral decreased vision.

In statements and personal hearing testimony in support of his claim the Veteran reported that he sustained an injury to the right eye during combat in Korea as a result of a phosphorus flare.  He asserted that his vision problems were incurred either as a result of his right eye injury or that they developed as a result of hemorrhagic fever.  He stated the problem in his right eye was now affecting his left eye.  He recalled having sustained an injury to the eye while climbing out of a foxhole with treatment from a medic who removed something from his eye, but that he stated he had no memory of events soon after the injury due to an episode of hemorrhagic fever.  He testified that he had worn an eye patch during hospitalization for hemorrhagic fever and that during rehabilitation in Japan he was first provided glasses. 

Based upon the evidence of record, the Board finds the Veteran sustained a right corneal scar in active service as a result of combat.  He is a combat veteran for VA compensation purposes and his statements as to having sustained an injury to the right eye as a result of a phosphorus flare fragment are credible and consistent with the circumstance of his service.  His statements are further supported by post-service medical evidence demonstrating a right cornea scar.  The Board finds, however, that the medical evidence demonstrates this injury has resulted in no significant visual disabling sequelae, bilaterally.  The Veteran's right eye visual acuity is not shown to have decreased at all during active service and treatment records indicate his present vision disability is more likely due to age-related bilateral macular degeneration.  There is no indication of a present hyperopia disability nor that hyperopia, which manifested in October 1952, was incurred as a result of an injury or disease in service.  The Board finds the December 2007 VA examiner's opinion is persuasive that a present eye disability was not incurred or aggravated as a result of active service.

The Board acknowledges that the Veteran is competent to discuss his symptoms experienced during and after service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder or even to relate a current disorder to that observed symptomatology because he is not demonstrated to have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence); see also Jandreau, 492 F. 3d 1372.  The pertinent issue in this case involves etiological questions akin to the type of medical matters which the courts have found laypersons are not competent to provide as evidence sufficient to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Although the Veteran may sincerely believe that his present eye disorders were incurred as a result of service, the competent medical evidence demonstrates they were neither incurred nor aggravated as a result of an injury or disease in service.  Therefore, the Veteran's claim for entitlement to service connection for a bilateral eye disorder must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for a bilateral eye disorder is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


